DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Final office action is in response to application 16/088,990, amendment filed on 03/04/2021.  Claims 1-2, 4-5, 7-9, 11-12, 14-15, 17-19, and 21 are currently amended.  Claims 1-21 are currently pending in this application. 

Response to Arguments
2.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
3.	Applicant’s arguments filed 03/04/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.          Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by De et al. (US PG Pub No. 2014/0258954).

6.          With respect to claim 1, 11 and 21, De teaches:
 	memory for storing instructions (see memory, processor, computer, to process computing instructions, Figure 7, paragraphs [0046-0047]);
a computing system including one or more processing devices, the one or more processing devices, in response to executing the instructions (see memory, processor, computer, to process computing instructions, Figure 7, paragraphs [0046-0047]), configured to:
validate a test circuit, which identifies error events indicative of problems associated with the test circuit (testing a circuit design, many tests at many circuit design iterations, paragraph [0016]; validation checks at an integrated circuit, paragraph [0016-0017]; reporting thousands/millions of violations, violation errors, error events, paragraph [0017]);
filter the error events to identify a subset of the error events based on a filtering criteria (prioritizations based on relative importance of the check that generated the violation, waivers are used for violations that are not important, paragraph [0018]; presenting plurality of violations based on rank/sort criteria, violation hotspots are presented in a report, on a display, paragraph [0024], Figure 1, @ 150); and
process the subset of the error events according to one or more report rules (determine weights, importance, rank, importance; sort/rank violations, generate reports, Figure 1, 122, 124, 130, paragraphs [0023-0025]), which generates one or more report messages corresponding to the report rules (identifying primary contributors to violations, then presenting in report or at a display a plurality of ranked/sorted violations of high importance/hotspot, paragraphs [0015-0020], Figure 1 @ 140, 150); and
generate an error report using the one or more report messages generated by processing the subset of the error events according to the one or more report rules (presenting in report or at a display a plurality of ranked/sorted violations of high importance/hotspot, paragraphs [0015-0020], Figure 1 @ 140, 150).

7.          With respect to claim 2 and 12, De teaches:
wherein the instructions when executed further configure the one or more processing devices to present the generated error report to a user on the display (then presenting in report or at a display a plurality of ranked/sorted violations of high importance/hotspot, paragraphs [0015-0020], Figure 1 @ 140, 150).

8.          With respect to claim 3 and 13, De teaches:
the error event comprises one or more of:
information describing the error associated with the error event; identifier of a test that generated the error event; a version number of the circuit the error event was generated for; a revision number of the circuit the error event was generated for; a date the test that generated the error event was run; and a time the test that generated the (identifying primary contributors (tests) to violations, paragraphs [0015-0020], Figure 1 @ 140, 150).

9.          With respect to claim 4 and 14, De teaches:
wherein the filtering criteria corresponds to one or more of:
the test identifier associated with the error event; the version number associated with the error event; the revision number associated with the error event; the date associated with the error event; the time associated with the error event; a severity associated with the error event; a location within the circuit of the error associated with the error event; and additional components connected to a portion of the circuit associated with the error event (rank/sort by severity of violations within report, paragraph [0003]; [0018]).

10.          With respect to claim 5 and 15, De teaches:
wherein the filtering of the error events to identify the subset of the error events is a coarse grain filtering of error events (see paragraphs [0017-0020], [0023-0026]).

11.          With respect to claim 6 and 16, De teaches:
wherein the one or more report rules selected from the error report are retrieved from a plurality of pre-existing report rules (see reports with high importance/reports with plurality of hot-spot violations originating from original test violations, see paragraphs [0017-0020], [0023-0026], see Figure 5).

De teaches:
wherein the one or more report rules are selected based on a user input or a user selected report template (see user to determine reporting criteria, see paragraphs [0017-0020], [0023-0026]).

13.          With respect to claim 8 and 18, De teaches:
wherein each of the one or more report rules specify the processing utilized to generate a particular report message (identifying primary contributors to violations, then presenting in report or at a display a plurality of ranked/sorted violations of high importance/hotspot, paragraphs [0015-0020], Figure 1 @ 140, 150).

14.          With respect to claim 9 and 19, De teaches:
wherein at least one of the one or more report rules generates the one or more report messages based on processing of at least one of the subset of the error events (presenting in report or at a display a plurality of ranked/sorted violations of high importance/hotspot, paragraphs [0015-0020]), and one or more of: 
error events stored in the error event database; one or more report messages generated by report rules; a user’s previous generation of reports (storing violation reports, paragraph [0064]; displaying violations, paragraph [0024]).

15.          With respect to claim 10 and 20, De teaches:
wherein at least one of the one or more report rules adds one or more additional report rules for processing or removes one or more report rules from processing (design checks/rules are added as design complexity increases, paragraph [0017]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851